                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

S.D. BENNER, LLC, et al.,           )
                                    )
                  Plaintiffs,       )
                                    )          Case No. 1:15-cv-673
v.                                  )
                                    )          Honorable Phillip J. Green
BRADLEY COMPANY, LLC,               )
                                    )
                  Defendant.        )
____________________________________)

                                    JUDGMENT

      For the reasons set forth in the accompanying Opinion and Order, judgment is

hereby entered in defendant’s favor on all plaintiffs’ claims.


Dated: March 29, 2019                   /s/ Phillip J. Green
                                        PHILLIP J. GREEN
                                        United States Magistrate Judge
